                                          Case 5:19-cv-00802-LHK Document 96 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CERTAINTEED GYPSUM, INC.,                          Case No. 19-cv-00802-LHK (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         DISPUTE
                                  10     PACIFIC COAST BUILDING                             Re: Dkt. Nos. 91, 95
                                         PRODUCTS, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In light of the Parties’ respective compromise proposals, it is clear that this is no longer a

                                  14   discovery dispute but rather a dispute over language in a covenant not to sue. See Dkt. 95-1, 4; 11.

                                  15   Accordingly, CertainTeed’s motion to compel as set forth in the Joint Discovery Submission (Dkt.

                                  16   91) is DENIED without prejudice. The Parties are ORDERED to meet and confer, either in

                                  17   person in accordance with prevailing COVID-19 restrictions or by video conference, no later than

                                  18   March 31, 2021, regarding the covenant not to sue as it relates to claims 9 and 10 of the ’492 and

                                  19   ’076 patents and to file a status report regarding resolution of this issue with both the undersigned

                                  20   and Magistrate Judge Cousins no later than April 2, 2021.

                                  21          SO ORDERED.

                                  22   Dated: March 19, 2021

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
